Citation Nr: 1816661	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than April 1, 2011 for the addition of J.A. as the Veteran's dependent spouse.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1965 to July 1992, with service in the Republic of Vietnam.  His decorations include the Legion of Merit and Distinguished Flying Cross with one Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in December 2017.   


FINDING OF FACT

VA first received notice of the Veteran's marriage to J.A. on March 1, 2011, more than one year after the event occurred.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 2011 for the addition of J.A. as a dependent spouse have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.401(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date prior to April 1, 2011 for the addition of his wife, J.A., as a dependent spouse.  The Veteran asserts that the effective date of the additional compensation for J.A. should be the date of their marriage, September 2005. 

The Veteran was previously married and in receipt of dependent benefits for N.A., who unfortunately passed away in August 2004.  In March 2011, VA received the first notice of N.A.'s death and the Veteran's subsequent marriage to his current wife, J.A.  In April 2011, VA added J.A. as the Veteran's dependent spouse and removed N.A. as a dependent effective August 2004.  The Veteran asserts that he is entitled to dependent benefits beginning the date of his marriage to J.A. in September 2005. 

An additional amount of compensation may be payable for a spouse or child where a claimant is entitled to compensation based on disability rated as 30 percent or more.  38 U.S.C. § 1115; 38 C.F.R. § 3.4(b)(2).  The effective date for an award of additional compensation for a dependent spouse will be the latest of the following dates: (1) the "date of claim," (2) the date the dependency arises; (3) the effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) the date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  

The term "date of claim" means (i) the date of the veteran's marriage, if evidence of the marriage is received within one year of the event; otherwise, (ii) the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  38 C.F.R. § 3.401(b)(1) (emphasis added).  

Actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31.  The effective date of a reduction of compensation by reason of death of a dependent shall be the last day of the month in which such death occurs.  38 U.S.C. § 5112 (b)(2); 38 C.F.R. § 3.500(g)(2).  

In this case, the Veteran's application to add his wife, J.A., as a dependent spouse was not received by VA until March 1, 2011.  As this application was received more than one year after their marriage, the "date of claim" is March 1, 2011, which is the date VA received notice of J.A.'s existence.  Consequently, the correct effective date under the law for the payment of an additional award to the Veteran for additional compensation for J.A. as a dependent spouse is April 1, 2011.  Regretfully, the Board is without authority to grant the benefit sought in the present case because an earlier effective date must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than April 1, 2011 for the addition of J.A. as the Veteran's dependent spouse is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


